MEMORANDUM OPINION


No. 04-05-00608-CV

IN RE Rose M. BARNETT

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   September 7, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relator’s petition for writ of mandamus.  The court is of the opinion
that relief should be denied.  See Day v. Day, 603 S.W.2d 213 (Tex. 1980) (court granting divorce
did not have exclusive jurisdiction to consider suit to enforce judgment lien provided for in property
settlement agreement entered in divorce decree); Gant v. Gant, No. 05-01-00134-CV, 2002 WL
257700, at *1 (Tex. App.—Dallas Feb. 25, 2002, no pet.) (same); Underhill v. Underhill, 614
S.W.2d 178 (Tex. Civ. App.—Houston [14th Dist.] 1981, writ ref’d n.r.e.) (court granting divorce
did not have exclusive jurisdiction to consider suit brought to enforce amount due under property
settlement agreement.  Accordingly, relator’s petition for writ of mandamus is denied.  Relator shall
pay all costs incurred in this proceeding.
                                                                                    PER CURIAM